DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/27/2021 is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6, 7, 11-13, 17, and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Rong (US 20200395800 A1).
Regarding claim 1, Rong teaches a permanent magnet (PM) machine (“Referring to FIG. 1, an electric or hybrid electric vehicle may include an electric machine 50 for propelling the vehicle”, [0014]), comprising: 

    PNG
    media_image1.png
    621
    631
    media_image1.png
    Greyscale

a rotor assembly (Fig. 2, 54) comprising: 
a rotor core (Fig. 2, 80) having a plurality of rotor slots (Fig. 2, 70); and 
a plurality of magnets (Fig. 2, 78) positioned within the plurality of rotor slots, 

    PNG
    media_image2.png
    352
    520
    media_image2.png
    Greyscale

where at least a portion (Fig. 3, 94) of individual magnets of the plurality of magnets are free of heavy rare earth (HRE) elements (“Referring to FIGS. 3 and 4, the permanent magnet 78, according to one or more embodiments, includes layers or other sections or portions of magnetically hard-phase material that include rare-earth metal(s) and magnetically soft-phase material that do not include rare-earth metal. In the illustrated embodiment, the magnet 78 includes a first layer of hard-phase material 90, a second layer of hard-phase 92, and a third layer of soft-phase material 94 that is sandwiched between the first and second layers 90, 92”, [0020]). 
Regarding claim 6, Rong teaches the PM machine of claim 1.
Rong further teaches wherein each of the plurality of magnets is free of HRE elements (as soft-phase section 94 does not contain rare earth magnets and the hard-phase sections are contemplated to have an embodiment using samarium as the rare earth element which is light instead of HRE)

    PNG
    media_image3.png
    208
    575
    media_image3.png
    Greyscale

For evidence that samarium is a light rare earth element see the secondary reference Mori et al. (US 20190280568 A1) (“In this specification “heavy rare earth elements” indicate Gd, Tb, Dy, Ho, Er, Tm, Yb, and Lu, and “light rare earth elements” indicate Sc, Y, La, Ce, Pr, Nd, Sm, and Eu”, [0033]). 
Regarding claim 7, Rong teaches the PM machine of claim 6.
Rong further teaches wherein each of the plurality of magnets comprise first (Fig. 3, 92) and second (Fig. 3, 90) end portions at opposite ends and a middle (Fig. 3, 94) portion separating the end portions, the first and second end portions and the middle portion defining a length of that magnet, and where a width of the first and second end portions is greater than a width of the middle portion (see labelled Fig. 3 below). 

    PNG
    media_image4.png
    461
    681
    media_image4.png
    Greyscale

Regarding claim 11, Rong teaches the PM machine of claim 1.
Rong further teaches wherein the rotor assembly (Fig. 1, 54) is positioned within a stator (Fig. 1, 52) assembly of the PM machine.

    PNG
    media_image5.png
    663
    474
    media_image5.png
    Greyscale

Regarding claim 12, Rong teaches a rotor assembly (Fig. 2, 54) for an electric machine (Fig. 1, 50), comprising: 
a rotor core (Fig. 2, 80) having a plurality of rotor slots (Fig. 2, 70); and individual magnets (Fig. 2, 78) positioned within corresponding magnet cavities of the plurality of rotor slots, where at least a portion (Fig. 3, 94) of the individual magnets are free of heavy rare earth (HRE) elements (“Referring to FIGS. 3 and 4, the permanent magnet 78, according to one or more embodiments, includes layers or other sections or portions of magnetically hard-phase material that include rare-earth metal(s) and magnetically soft-phase material that do not include rare-earth metal. In the illustrated embodiment, the magnet 78 includes a first layer of hard-phase material 90, a second layer of hard-phase 92, and a third layer of soft-phase material 94 that is sandwiched between the first and second layers 90, 92”, [0020]). 
Regarding claim 13, Rong teaches the rotor assembly of claim 12.
Rong further teaches wherein each of the individual magnets comprise at least first (Fig. 3, 92) and second (Fig. 3, 90) end portions, a length of that magnet extending between a side of the first end portion opposite the second end portion and a side of the second end portion opposite the first end portion (Fig. 3, length extends from top side of 92 to the bottom side of 90).
Regarding claim 17, Rong teaches the PM machine of claim 13.
Rong further teaches wherein each of the individual magnets is free of HRE elements (as soft-phase section 94 does not contain rare earth magnets and the hard-phase sections are contemplated to have an embodiment using samarium as the rare earth element which is light instead of HRE).

    PNG
    media_image3.png
    208
    575
    media_image3.png
    Greyscale

For evidence that samarium is a light rare earth element see the secondary reference Mori et al. (US 20190280568 A1) (“In this specification “heavy rare earth elements” indicate Gd, Tb, Dy, Ho, Er, Tm, Yb, and Lu, and “light rare earth elements” indicate Sc, Y, La, Ce, Pr, Nd, Sm, and Eu”, [0033]). 
Regarding claim 20, Rong teaches the rotor assembly of claim 17. 
Rong further teaches wherein the individual magnets are offset from an end of the rotor slot cavity by a defined distance (see labelled Fig. 5 below).

    PNG
    media_image6.png
    523
    455
    media_image6.png
    Greyscale

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 4, and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rong in view of Raybould et al. (US 4942322 A, hereinafter “Raybould”).
Regarding claim 2, Rong teaches the PM machine of claim 1.
Rong further teaches wherein the individual magnets are segmented (Fig. 3, magnet 78 segmented into 90, 92, and 94), each of the individual segmented magnets comprising first (Fig. 3, 92) and second (Fig. 3, 90) end portions at opposite ends of the individual segmented magnet and a middle (Fig. 3, 94) portion separating the end portions, wherein the first end portion includes a first rare earth (RE) segment, the second end portion includes a second RE segment, and the middle portion includes at least a first HRE-free segment (“Referring to FIGS. 3 and 4, the permanent magnet 78, according to one or more embodiments, includes layers or other sections or portions of magnetically hard-phase material that include rare-earth metal(s) and magnetically soft-phase material that do not include rare-earth metal. In the illustrated embodiment, the magnet 78 includes a first layer of hard-phase material 90, a second layer of hard-phase 92, and a third layer of soft-phase material 94 that is sandwiched between the first and second layers 90, 92”, [0020]). 
Rong does not explicitly teach the rare earth segments being heavy rare earth segments

    PNG
    media_image7.png
    114
    577
    media_image7.png
    Greyscale

Raybould teaches an electric machine using heavy rare earth elements.

    PNG
    media_image8.png
    210
    295
    media_image8.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the rare earth segments of Rong to use heavy rare earth elements as taught by Raybould.
	This would have the advantage of further increasing magnet coercivity and avoiding demagnetization (see excerpt above). 
Regarding claim 4, Rong in view of Raybould teaches the PM machine of claim 2.
Rong further teaches wherein the individual segmented magnets comprise a length defined by the end portions and the middle portion, where a width of the end portions is greater than a width of the middle portion (see labelled Fig. 3 below).

    PNG
    media_image9.png
    352
    520
    media_image9.png
    Greyscale

Regarding claim 5, Rong in view of Raybould teaches the PM machine of claim 4.
 Rong further teaches wherein a side of the first and second HRE segments are aligned with a side of the first HRE-free segment (Fig. 3, bottom of 92 and top of 90 are respectively aligned with top and bottom of 94).
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rong in view of Raybould and Kogure et al. (US 20100219712 A1, hereinafter “Kogure”).
Regarding claim 3, Rong in view of Raybould teaches the PM machine of claim 2.
Rong does not teach wherein the first end portion comprises a second HRE-free segment adjacent to the first HRE segment and the first HRE-free segment, and the second end portion comprises a third HRE-free segment adjacent to the second HRE segment and the first HRE-free segment.
Kogure teaches a segmented magnet (Fig. 9, 112) (see Fig. 6 to see the segmentation) for an electric machine wherein the first end portion (Fig. 6, 111A) comprises a second segment (Fig. 9, 111D) adjacent to the first segment and the middle segment (Fig. 6, 111C), and the second end portion (Fig. 6, 111B) comprises a third segment (Fig. 9, 111E) adjacent to the second HRE segment and the middle segment (Fig. 6, 111C).

    PNG
    media_image10.png
    523
    525
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    310
    517
    media_image11.png
    Greyscale

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the PM machine of Rong in view of Raybould by further segmenting the end portions as taught by Kogure so that only 111D and 111E contained HRE materials. 
This would have the advantage of increasing the demagnetization while requiring fewer rare earth materials (“According to the invention, a rotor for a rotary electric machine whose demagnetization resistance is improved can be realized with a low cost”, [0020]).
Claim(s) 8-10, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rong in view of Hino et al. (US 20120175988 A1, hereinafter “Hino”).
Regarding claim 8, Rong teaches the PM machine of claim 6.
Rong further wherein each of the plurality of magnets comprise first (Fig. 3, 90) and second (Fig. 3, 92) end portions at opposite ends and a middle (Fig. 3, 94) portion separating the end portions, the first and second end portions and the middle portion defining a length of that magnet (see labelled Fig. 3 in rejection of claim 4). 
Rong does not teach where a width of the first end portion is greater than a width of the middle portion, and the width of the middle portion is greater than a width of the second end portion.
Hino teaches a segmented magnet for a PM machine where a width of the first end portion (Fig. 14b, 254c) is greater than a width of the middle portion (Fig. 14b, 254b), and the width of the middle portion is greater than a width of the second end portion (Fig. 14b, 254a).


    PNG
    media_image12.png
    606
    596
    media_image12.png
    Greyscale

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the magnet of Rong to have the varied widths taught by Hino.
This would have the advantage of lead to a superior torque pulsation (“The shapes of the magnetic poles and the auxiliary magnetic poles in FIG. 14(a) and FIG. 14(b) are determined by the structures of the permanent magnets each made up with three types of magnet pieces ranging over different lengths along the circumferential direction and by the positional arrangements with which the permanent magnets are disposed. In the structural example presented in FIG. 14(b), the permanent magnets are each made up with magnet pieces assuming three different lengths along the circumferential direction and the difference in the length calculated as 120.degree./n with n at 3, is 120.degree./3=40.degree. in electrical angle, achieving reduced torque pulsation, as indicated in FIG. 15. By allowing the magnet pieces to assume a greater number of different lengths along the circumferential direction, as in this embodiment, torque pulsations of higher orders, too, can be eliminated, and thus, a superior torque pulsation reducing effect is achieved”, [0119]). 
	Regarding claim 9, Rong teaches the PM machine of claim 6.
Rong further teaches wherein each of the plurality of magnets comprise at least first (Fig. 3, 90) and second (Fig. 3, 92) end portions, a length of that magnet extending between a side of the first end portion opposite the second end portion and a side of the second end portion opposite the first end portion (Fig. 3, length extends from the top side of 92 to the bottom side of 90), 
Rong does not teach where a width of the first end portion is greater than a width of the second end portion.
Hino teaches a segmented magnet for a PM machine where a width of the first end portion (Fig. 14b, 254c) is greater than a width of the second end portion (Fig. 14b, 254a).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the magnet of Rong to have the varied widths taught by Hino.
This would have the advantage of lead to a superior torque pulsation (“The shapes of the magnetic poles and the auxiliary magnetic poles in FIG. 14(a) and FIG. 14(b) are determined by the structures of the permanent magnets each made up with three types of magnet pieces ranging over different lengths along the circumferential direction and by the positional arrangements with which the permanent magnets are disposed. In the structural example presented in FIG. 14(b), the permanent magnets are each made up with magnet pieces assuming three different lengths along the circumferential direction and the difference in the length calculated as 120.degree./n with n at 3, is 120.degree./3=40.degree. in electrical angle, achieving reduced torque pulsation, as indicated in FIG. 15. By allowing the magnet pieces to assume a greater number of different lengths along the circumferential direction, as in this embodiment, torque pulsations of higher orders, too, can be eliminated, and thus, a superior torque pulsation reducing effect is achieved”, [0119]).
Regarding claim 10, Rong in view of Hino teaches the PM machine of claim 9.
Rong further teaches wherein each of the plurality of magnets (Fig. 2, 78) consist of the first (Fig. 3, 92) and second (Fig. 3, 90) end portions.
Regarding claim 18, Rong teaches the rotor assembly of claim 17.
Rong does not teach wherein a width of the first end portion is greater than a width of the second end portion.
Hino teaches a segmented magnet for a PM machine where a width of the first end portion (Fig. 14b, 254c) is greater than a width of the second end portion (Fig. 14b, 254a).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the magnet of Rong to have the varied widths taught by Hino.
This would have the advantage of lead to a superior torque pulsation (“The shapes of the magnetic poles and the auxiliary magnetic poles in FIG. 14(a) and FIG. 14(b) are determined by the structures of the permanent magnets each made up with three types of magnet pieces ranging over different lengths along the circumferential direction and by the positional arrangements with which the permanent magnets are disposed. In the structural example presented in FIG. 14(b), the permanent magnets are each made up with magnet pieces assuming three different lengths along the circumferential direction and the difference in the length calculated as 120.degree./n with n at 3, is 120.degree./3=40.degree. in electrical angle, achieving reduced torque pulsation, as indicated in FIG. 15. By allowing the magnet pieces to assume a greater number of different lengths along the circumferential direction, as in this embodiment, torque pulsations of higher orders, too, can be eliminated, and thus, a superior torque pulsation reducing effect is achieved”, [0119]).
Regarding claim 19, Rong in view of Hino teaches the rotor assembly of claim 18.
Rong further teaches wherein each of the individual magnets comprises a middle portion (Fig. 3, 94).
Rong does not teach wherein a width of the middle portion less than the width of the first end portion and greater than the width of the second end portion.
Hino teaches a segmented magnet for a PM machine where a width of the first end portion (Fig. 14b, 254c) is greater than a width of the middle portion (Fig. 14b, 254b), and the width of the middle portion is greater than a width of the second end portion (Fig. 14b, 254a).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the magnet of Rong to have the varied widths taught by Hino.
This would have the advantage of lead to a superior torque pulsation (“The shapes of the magnetic poles and the auxiliary magnetic poles in FIG. 14(a) and FIG. 14(b) are determined by the structures of the permanent magnets each made up with three types of magnet pieces ranging over different lengths along the circumferential direction and by the positional arrangements with which the permanent magnets are disposed. In the structural example presented in FIG. 14(b), the permanent magnets are each made up with magnet pieces assuming three different lengths along the circumferential direction and the difference in the length calculated as 120.degree./n with n at 3, is 120.degree./3=40.degree. in electrical angle, achieving reduced torque pulsation, as indicated in FIG. 15. By allowing the magnet pieces to assume a greater number of different lengths along the circumferential direction, as in this embodiment, torque pulsations of higher orders, too, can be eliminated, and thus, a superior torque pulsation reducing effect is achieved”, [0119]). 
Claim(s) 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rong in view of Tangudu et al. (US 20190222076 A1, hereinafter “Tangudu”) and Raybould.
Regarding claim 14, Rong teaches the rotor assembly of claim 13.
Rong does not teach wherein the first end portion includes a first heavy rare earth (HRE) segment and a first HRE-free segment, and the second end portion includes a second HRE segment and a second HRE-free segment.
Tangudu teaches a rotor assembly with a segmented magnet (Fig. 5, 30, 32, and 34) the first end portion (Fig. 5, 30 and 32 on the left) includes a first rare earth (RE) segment (Fig. 5, 30) and a first RE-free segment (Fig. 5, 32) (“In the illustrated example of FIG. 1, the first magnet segments 30 have a first magnetic characteristic that comprises the MGOe. The second magnet segments 32 have a second magnetic characteristic comprising a second magnet performance. In this example, the second magnet performance of the second magnet segments 32 is lower or weaker than the first magnet performance of the first magnet segments 30”, [0040]) (“Utilizing different magnet segments having different magnetic characteristics also allows for reducing the cost of the machine. In locations where high strength magnets are not required, it is possible to utilize ceramic or ferrite magnets or recycled magnets. Other magnet segments may comprise rare earth magnet materials to provide higher strength at the locations of each pole where the higher strength is required”, [0043]), and the second end portion (Fig. 5, 32 and 30 on the right side of the figure) includes a second RE segment (Fig. 5, 30) and a second RE-free segment (Fig. 5, 32).

    PNG
    media_image13.png
    310
    288
    media_image13.png
    Greyscale

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the magnet of Rong so that the end sections had a section with rare earth elements and a section without rare earth elements as taught by Tangudu.
This would have the advantage of further reducing costs by using less rare earth magnets in areas where they are not needed (“Utilizing different magnet segments having different magnetic characteristics also allows for reducing the cost of the machine. In locations where high strength magnets are not required, it is possible to utilize ceramic or ferrite magnets or recycled magnets. Other magnet segments may comprise rare earth magnet materials to provide higher strength at the locations of each pole where the higher strength is required”, [0043]).
Rong in view of Tangudu still does not teach where the rare earth magnets are heavy rare earth magnets. 
Raybould teaches an electric machine using heavy rare earth elements.

    PNG
    media_image8.png
    210
    295
    media_image8.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the rare earth segments of Rong in view of Tangudu to use heavy rare earth elements as taught by Raybould.
	This would have the advantage of further increasing magnet coercivity and avoiding demagnetization (see excerpt above). 
Regarding claim 15, Rong in view of Tangudu and Raybould teaches the rotor assembly of claim 14.
Rong further teaches wherein each of the individual magnets comprises a middle portion (Fig. 3, 94) between the first (Fig. 3, 92) and second (Fig. 3, 90) end portions, the middle portion comprising a third HRE-free segment (“Referring to FIGS. 3 and 4, the permanent magnet 78, according to one or more embodiments, includes layers or other sections or portions of magnetically hard-phase material that include rare-earth metal(s) and magnetically soft-phase material that do not include rare-earth metal. In the illustrated embodiment, the magnet 78 includes a first layer of hard-phase material 90, a second layer of hard-phase 92, and a third layer of soft-phase material 94 that is sandwiched between the first and second layers 90, 92”, [0020]). 
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rong in view of Tangudu, Raybould, and Kogure.
Regarding claim 16, Rong in view of Tangudu and Raybould teaches the rotor assembly of claim 15.
Rong does not teach wherein a width of the first and second end portions is greater than a width of the middle portion.
Kogure teaches a segmented magnet for a rotor assembly wherein a width of the first (Fig. 6, 111A) and second (Fig. 6, 11B) end portions is greater than a width of the middle portion (Fig. 6, 111C).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the rotor assembly of Rong in view of Tangudu and Raybould to have the magnet shape taught by Kogure. 
This would have the advantage of further improving the demagnetization characteristics of the magnet (“According to the invention, a rotor for a rotary electric machine whose demagnetization resistance is improved can be realized with a low cost”, [0020]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S LEONE whose telephone number is (571)272-4039. The examiner can normally be reached M-F: 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER S LEONE/Examiner, Art Unit 2834 

/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834